Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 1 in the reply filed on 12/7/21 is acknowledged.  The traversal is on the ground(s) that all groups involve the sulfur system of the claims.  This is not found persuasive because this position does not serve to negate or address positions as laid out in the requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-1,533,066.
	GB-1,533,066 discloses compositions of a diisocyanate and a propoxylated adduct of 2-butenediol and sodium bisulphite having a molecular weight of 425 (See Example 1). The sulfur content is about 7.5 wt.-% in the polyether polyol (32/425) and the sulfur content in the composition is about 0.6 wt.-% { ((0.075 X 0.75 X 51.1) / (280+51.1+131.9+25.7)) }.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishneski et al.(2016/0009848).
	Wishneski et al. discloses compositions mixed to comprise diisocyanate and one or more polyether polyols based on initiator(s) and alkylene oxides of molecular weights in overlap with those of the claims (see paragraphs [0044]-[0050]).
	Wishneski et al. differs from applicants’ claims in that it does not particularly disclose the sulfur based polyether polyols and/or the additional polyether polyols as defined by the claims and/or the relative proportions of each as claimed.  However, Wishneski et al. does disclose that (i.) thiodiglycol may be utilized as an initiator of polyol(s) of their invention, (ii.) more than one polyether polyol may be utilized, (iii.) any alkylene oxide may be used, (iv.) and molecular weights in overlap with those claimed may be utilized (paragraph [0047]-[0050]).  Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same 
detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known
herbicides held prima facie obvious).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any one or combination of polyether polyols, including those initiated by thiodiglycol, along with those having any arrangement of alkylene oxides, including those arrangements as defined by applicants’ claims, in forming any polyol(s) provided for over the ranges of molecular weights identified by Wishneski et al., with each being included in any amount as allowed by Wishneski et al. in forming the preparations of Wishneski et al. for the purpose of achieving acceptable reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  It is noted and added that, in that sulfur content is a variable associated with and directed by these elements discussed hereinabove, variation of the content of the sulfur derived from the thiodiglycol initiator of Wishneski et al. in the formulations of Wishneski et al. would have been obvious as well for the purpose of achieving acceptable reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Additionally, regarding the obviousness of the variation of all of these elements pointed to above, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hobbs et al. and Wirtz et al. are cited for their disclosures of relevant preparations in the art that may include sulfur.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/Primary Examiner, Art Unit 1765